 



Exhibit 10.22
EXECUTIVE SEVERANCE AGREEMENT
February 27, 2007

     
Keith Lambert
   
1706 NW Potters Court
   
Portland, OR 97229
  Executive
 
   
RadiSys Corporation, an Oregon corporation
   
5445 NE Dawson Creek Parkway
   
Hillsboro, OR 97124
  the Company

     1. Employment Relationship. Executive is currently employed by the Company
as Vice President of Manufacturing Operations. Executive and the Company
acknowledge that either party may terminate this employment relationship at any
time and for any or no reason, provided that each party complies with the terms
of this Agreement.
     2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the form attached as Exhibit A (“Release of
Claims”). Executive promises to execute and deliver the Release of Claims to the
Company within the later of (a) 21 days (or, if required by applicable law,
45 days) from the date Executive receives the Release of Claims or (b) the last
day of Executive’s active employment.
     3. Additional Compensation Upon Involuntary Termination.
          3.1 Involuntary Termination. In the event of a Termination of
Executive’s Employment (as defined in Section 6.1) other than for Cause (as
defined in Section 6.2), death or Disability (as defined in Section 6.3), and
contingent upon Executive’s execution of the Release of Claims without
revocation and compliance with Section 9, Executive shall be entitled to the
following benefits:
          (a) As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive, in a
lump sum, an amount equal to nine (9) months of Executive’s annual base pay at
the rate in effect immediately prior to the date of termination; provided, such
lump sum amount shall not exceed two times the lesser of (i) the sum of
Executive’s annual compensation (as defined in Treasury regulation section
1.415-2(d) for services provided to the Company as an employee for the calendar
year preceding the calendar year of the Termination of Executive’s Employment,
or (ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(the “Code”), or any successor provision. Severance pay that is payable under
this Agreement shall be paid to Executive within 30 days following the
“Effective Date” (as such term is defined in the Release of Claims) of the
Release of Claims.
          (b) As an additional severance benefit, the Company will provide
Executive with up to nine (9) months of continued coverage pursuant to COBRA
under the Company’s

 



--------------------------------------------------------------------------------



 



group health plan at the level of benefits (whether single or family coverage)
previously elected by Executive immediately before the Termination of
Executive’s Employment and to the extent that Executive elects to continue
coverage during such 9-month period.
          (c) The Company shall pay Executive his incentive compensation plan
payout, if any, for the first six months of the calendar year in which occurs
the Termination of Executive’s Employment at the same time as other executive
employees and no later than December 31 of such calendar year, provided that
Executive has been employed by the Company through June 1 of such calendar year.
          (d) The Company will provide resume preparation assistance to
Executive for up to three (3) months following Termination of Executive’s
Employment.
     4. Withholding; Subsequent Employment.
          4.1 Withholding. All payments provided for in this Agreement are
subject to applicable withholding obligations imposed by federal, state and
local laws and regulations.
          4.2 Offset. The amount of any payment provided for in this Agreement
shall not be reduced, offset or subject to recovery by the Company by reason of
any compensation earned by Executive as the result of employment by another
employer after termination.
     5. Other Agreements. Executive shall not be entitled to any benefits under
this Agreement if severance benefits are payable to Executive under the Amended
and Restated Executive Change of Control Agreement by and between Executive and
the Company dated February 27, 2007.
     6. Definitions.
          6.1 Termination of Executive’s Employment. Termination of Executive’s
Employment means that the Company has terminated Executive’s employment with the
Company (including any subsidiary of the Company) other than for Cause (as
defined in Section 6.2), death or Disability (as defined in Section 6.3).
          6.2 Cause. Termination of Executive’s Employment for “Cause” shall
mean termination upon (a) the willful and continued failure by Executive to
perform substantially Executive’s reasonably assigned duties with the Company
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness) after a demand for substantial performance is
delivered to Executive by the Board of Directors, the Chief Executive Officer or
the President of the Company which specifically identifies the manner in which
the Board of Directors believes that Executive has not substantially performed
Executive’s duties or (b) the willful engaging by Executive in illegal conduct
which is materially and demonstrably injurious to the Company. No act, or
failure to act, on Executive’s part shall be considered “willful” unless done,
or omitted to be done, by Executive without reasonable belief that Executive’s
action or omission was in, or not opposed to, the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board of Directors shall be conclusively presumed to be
done, or omitted to be done, by Executive in the best interests of the Company.

2



--------------------------------------------------------------------------------



 



          6.3 Disability. “Disability” means Executive’s absence from
Executive’s full-time duties with the Company for 180 consecutive days as a
result of Executive’s incapacity due to physical or mental illness, unless
within 30 days after notice of termination by the Company following such absence
Executive shall have returned to the full-time performance of Executive’s
duties. This Agreement does not apply if the Executive is terminated due to
Disability.
     7. Successors; Binding Agreement. This Agreement shall be binding on and
inure to the benefit of the Company and its successors and assigns. This
Agreement shall inure to the benefit of and be enforceable by Executive and
Executive’s legal representatives, executors, administrators and heirs.
     8. Entire Agreement. The Company and Executive agree that the foregoing
terms and conditions constitute the entire agreement between the parties
relating to the matters covered by this Agreement, that this Agreement
supersedes and replaces any prior agreements relating to the matters covered by
this Agreement, and that there exist no other agreements between the parties,
oral or written, express or implied, relating to any matters covered by this
Agreement.
     9. Resignation of Corporate Offices. Executive will resign Executive’s
office, if any, as a director, officer or trustee of the Company, its
subsidiaries or affiliates and of any other corporation or trust of which
Executive serves as such at the request of the Company, effective as of the date
of termination of employment. Executive agrees to provide the Company such
written resignation(s) upon request and that no severance pay or other benefits
will be paid until after such resignation(s) are provided.
     10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.
     11. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in writing signed by Executive and the Company.
     12. Severability. If any of the provisions or terms of this Agreement shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other terms of this Agreement, and this
Agreement shall be construed as if such unenforceable term had never been
contained in this Agreement.
     13. Code Section 409A. The parties intend that this Agreement and the
severance pay and other benefits provided hereunder comply with Code
Section 409A to the extent applicable thereto. Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall be interpreted and
construed consistent with this intent, and the Company reserves the right to
amend or modify this Agreement without the consent of Executive to the extent
deemed necessary or appropriate to effectuate this intent or otherwise to comply
with Code Section 409A, provided that the Company shall use reasonable efforts
to provide written notice to Executive within ten (10) days of the date an
amendment pursuant to this Section 13 is adopted by the Company, which notice
shall include a copy of the amendment and shall provide a general description of
the terms of the amendment and of the basis for the determination that such
amendment is necessary or appropriate to comply with Code Section 409A.

3



--------------------------------------------------------------------------------



 



                  RADISYS CORPORATION            
 
               
By:
  /s/ Scott Grout       /s/ Keith Lambert    
 
 
 
Scott Grout, President and CEO      
 
Keith Lambert 
   

4



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
1. Parties.
     The parties to Release of Claims (hereinafter “Release”) are Keith Lambert
and RadiSys Corporation, an Oregon corporation, as hereinafter defined.
     1.1 Executive and Releasing Parties.
          For the purposes of this Release, “Executive” means Keith Lambert, and
Releasing Parties means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.
     1.2 The Company.
          For the purposes of this Release, the “Company” means RadiSys
Corporation, an Oregon corporation, and “Released Parties” means the Company and
its predecessors and successors, affiliates, and all of each such entity s
officers, directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.
2. Background And Purpose.
          Executive was employed by the Company. Executive’s employment is
ending effective                      under the conditions described in
Section 3.1 of the Executive Severance Agreement (“Agreement”) by and between
Executive and the Company dated February 27, 2007.
          The purpose of this Release is to settle, and the parties hereby
settle, fully and finally, any and all claims the Releasing Parties may have
against the Released Parties, whether asserted or not, known or unknown,
including, but not limited to, claims arising out of or related to Executive’s
employment, any claim for reemployment, or any other claims whether asserted or
not, known or unknown, past or future, that relate to Executive’s employment,
reemployment, or application for reemployment.
3. Release.
          In consideration for the payments and benefits set forth in
Section 3.1 of the Agreement and other promises by the Company all of which
constitute good and sufficient consideration, Executive, for and on behalf of
the Releasing Parties, waives, acquits and forever discharges the Released
Parties from any obligations the Released Parties have and all claims the
Releasing Parties may have as of the Effective Date (as defined in Section 4
below) of this Release, including but not limited to, obligations and/or claims
arising from the Agreement or any other document or oral agreement relating to
employment, compensation, benefits, severance or post-employment issues.
Executive, for and on behalf of the Releasing Parties, hereby releases the
Released Parties from any and all claims, demands, actions, or causes of action,

5



--------------------------------------------------------------------------------



 



whether known or unknown, arising from or related in any way to any employment
of or past failure or refusal to employ Executive by the Company, or any other
past claim that relates in any way to Executive’s employment, compensation,
benefits, reemployment, or application for employment, with the exception of any
claim Executive may have against the Company for enforcement of the Agreement.
This Release includes any and all claims, direct or indirect, which might
otherwise be made under any applicable local, state or federal authority,
including but not limited to any claim arising under state statutes dealing with
employment, discrimination in employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order
11246, the Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Oregon Fair Employment Practices Act, OR ST Section 659.030 et seq.,
Oregon wage and hour laws, OR ST Section 652.010 et seq., the Oregon Family
Leave Act, OR ST Section 659A.150 et seq., state wage and hour statutes, all as
amended, any regulations under such authorities, and any applicable contract
(express or implied), tort, or common law theories. Further, Executive, for and
on behalf of the Releasing Parties, waives and releases the Released Parties
from any claims that this Release was procured by fraud or signed under duress
or coercion so as to make the Release not binding. Executive is not relying upon
any representations by the Company’s legal counsel in deciding to enter into
this Release. Executive understands and agrees that by signing this Release
Executive, for and on behalf of the Releasing Parties, is giving up the right to
pursue any legal claims that Executive or the Releasing Parties may have against
the Released Parties. Provided, nothing in this provision of this Release shall
be construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.
     3.1 IMPORTANT INFORMATION REGARDING ADEA RELEASE. Executive understands and
agrees that:

  a.   this Release is worded in an understandable way;     b.   claims under
the ADEA that may arise after the date of this Release are not waived;     c.  
the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;     d.   Executive has been advised to consult with an
attorney prior to executing this Release and has had sufficient time and
opportunity to do so;     e.   Executive has been given a period of time of
21 days (or, if required by applicable law, 45 days) (the Statutory Period ), if
desired, to consider this Release and understands that Executive may revoke his
waiver and release of any ADEA

6



--------------------------------------------------------------------------------



 



      claims covered by this Release within seven (7) days from the date
Executive executes this Release. Notice of revocation must be in writing and
received by RadiSys Corporation, 5445 NE Dawson Creek Drive, Hillsboro, Oregon
97124 Attention: Vice President, Human Resources within seven (7) days after
Executive signs this Release;     f.   any changes made to this Release, whether
material or immaterial, will not restart the running of the Statutory Period.

     3.2 Reservations Of Rights.
          This Release shall not affect any rights which Executive may have
under any medical insurance, disability plan, workers’ compensation,
unemployment compensation, indemnifications, applicable company stock incentive
plan(s), or the 401(k) plan maintained by the Company.
     3.3 No Admission Of Liability.
          It is understood and agreed that the acts done and evidenced hereby
and the release granted hereunder is not an admission of liability on the part
of Executive or the Company or the Released Parties, by whom liability has been
and is expressly denied.
4. Effective Date.
          The “Effective Date” of this Release shall be the eighth day after it
is signed by Executive.
5. No Disparagement.
          Executive agrees that henceforth Executive will not disparage or make
false or adverse statements about the Company or the Released Parties. The
Company should report to Executive any actions or statements that are attributed
to Executive that the Company believes are disparaging. The Company may take
actions consistent with breach of this Release should it determine that
Executive has disparaged or made false or adverse statements about the Company
or the Released Parties.
          The Company agrees that henceforth the Company’s officers and
directors will not disparage or make false or adverse statements about
Executive. Executive should report to the Company any actions or statements that
are attributed to the Company’s officers and directors that Executive believes
are disparaging. Executive may take actions consistent with breach of this
Release should it determine that the Company’s officers and directors have
disparaged or made false or adverse statements about Executive.
6. Confidentiality, Proprietary, Trade Secret And Related Information
          Executive acknowledges the duty and agrees not to make unauthorized
use or disclosure of any confidential, proprietary or trade secret information
learned as an employee about the Company, its products, customers and suppliers,
and covenants not to breach that duty.

7



--------------------------------------------------------------------------------



 



Moreover, Executive acknowledges that, subject to the enforcement limitations of
applicable law, the Company reserves the right to enforce the terms of
Executive’s Employee Agreement with the Company and any section(s) therein.
Should Executive, Executive’s attorney or agents be requested in any judicial,
administrative, or other proceeding to disclose confidential, proprietary or
trade secret information Executive learned as an employee of the Company,
Executive shall promptly notify the Company of such request by the most
expeditious means in order to enable the Company to take any reasonable and
appropriate action to limit such disclosure.
7. Scope Of Release.
          The provisions of this Release shall be deemed to obligate, extend to,
and inure to the benefit of the parties; the Company’s parents, subsidiaries,
affiliates, successors, predecessors, assigns, directors, officers, and
employees; and each party’s insurers, transferees, grantees, legatees, agents,
personal representatives and heirs, including those who may assume any and all
of the above-described capacities subsequent to the execution and Effective Date
of this Release.
8. Entire Release.
          This Release and the Agreement signed by Executive contain the entire
agreement and understanding between the parties and, except as reserved in
Sections 3 and 6 of this Release, supersede and replace all prior agreements,
written or oral, prior negotiations and proposed agreements, written or oral.
Executive and the Company acknowledge that no other party, nor agent nor
attorney of any other party, has made any promise, representation, or warranty,
express or implied, not contained in this Release concerning the subject matter
of this Release to induce this Release, and Executive and the Company
acknowledge that they have not executed this Release in reliance upon any such
promise, representation, or warranty not contained in this Release.
9. Severability.
          Every provision of this Release is intended to be severable. In the
event any term or provision of this Release is declared to be illegal or invalid
for any reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.
10. References.
          The Company agrees to follow the applicable policy(ies) regarding
release of employment reference information.
11. Parties May Enforce Release.
          Nothing in this Release shall operate to release or discharge any
parties to this Release or their successors, assigns, legatees, heirs, or
personal representatives from any rights,

8



--------------------------------------------------------------------------------



 



claims, or causes of action arising out of, relating to, or connected with a
breach of any obligation of any party contained in this Release.
12. Governing Law.
          This Release shall be construed in accordance with and governed by the
laws of the State of Oregon, without regard to its conflicts of laws provisions.

                         
 
      Dated:         ,       
 
 
         
 
 
 
 
 
   
 
Keith Lambert
         
 
 
 
 
 
   

              STATE OF OREGON   )    
 
      )    
County of
      )    
 
           

     Personally appeared the above named Keith Lambert and acknowledged the
foregoing instrument to be his voluntary act and deed.

                 
     Before me:
                             
 
      NOTARY PUBLIC — OREGON        
 
      My commission expires:
 
   
 
         
 
   

                      RADISYS CORPORATION                  
By:
          Dated:        
Its:
 
 
         
 
   
 
                   
 
  On Behalf of RadiSys Corporation and “Company”                

9